DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.

Response to Amendment
3.	Acknowledgement is made of amendment filed on February 03, 2021, in which claims 1, 9, 12, 13, 17 and 18 are amended, claim 19 is previously canceled, claims 20-22 are new, and claims 1-18 and 20-22 are still pending.

Response to Arguments
4.	Applicant's arguments with respect to claims 1-18 and 20-22 have been considered and are moot in view of the new ground(s) of rejection. 
5.	With regards to arguments for independent claims 1, 9 and 13, applicants argue that Hallock (US 2009/0119593 A1), Robinson, John A. et al. (“The LivePaper System: the captured images of a scene includes representations of different states of an artifact and a way of viewing multiple different states of an artifact based on a request to do so. The examiner respectfully agrees and moots in view of the new grounds of rejections regarding claims 1, 9 and 13, since in Xiong et al. (US 2010/0111441 A1) teaches (“The current zoom state and pointing of the electronic image capturing device are illustrated in the display with another frame 712 overlaid with the displayed image; in other words, if the user now pressed the shutter switch, a new component image would be taken of what is currently seen within frame 712. In order to guide the user to take the new component image of the appropriate part of the scene, instructions are given in graphical form on the display. Examples of such instructions in FIG. 7b are the zoom-in arrows 713 and zoom target frame 714, which instruct the user to zoom in enough to make the focal length match that needed for taking the required new component image. Another example of instructions is the move arrow 715, which instructs the user to turn the pointing direction of the electronic image capturing device so that it would point to the appropriate direction for taking the new component image.” [0112] “In a so-called regular displaying state 721, which may be for example the state illustrated as 501 in FIG. 5 and that may correspond to what is illustrated in FIG. 7a without highlighting, representations of artifacts are displayed or otherwise brought to the attention of the user. When a selection input is received from the user, there occurs a change to state 722, in which an enlarged view is displayed of a part of the previously displayed image that contains the selected artifact. A return to the regular displaying state may be 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-5, 7-14 and 20-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hallock (US 2009/0119593 A1) in view of Van Wie (US 2013/0024785 A1) and Xiong et al. (US 2010/0111441 A1).
An apparatus (“an apparatus may have an interface system comprising at least one interface and a processor” [0011]) Hallock also teaches an information management module to maintain information regarding a virtual space and a first digital object within the virtual space, wherein the first digital object is associated with an artifact in a physical space; (“The present disclosure relates generally to the interactive collaboration of shared images on a display, such as a table or a screen. FIGS. 1A, 1B, and 1C illustrate an example layout for object collaboration. Referring to FIG. 1A, room A may be located at a different location than room B. The locations may be in different cities, different states, different floors of the same building, and the like. Room A may have a first camera 104a configured to receive or capture a first video image via a polarized lens or filter 106a and room B may have a second camera 104b configured to receive or capture a second video image via a polarized lens or filter 106b. In one embodiment, polarized filters 106a, 106b may have substantially the same polarization. In another embodiment, polarized filters 106a, 106b may have substantially different polarization angles.” [0014]) Hallock further teaches a room calibration module to select at least one surface of the physical space on which to project the virtual space based on information from using sensors that indicates one or more attributes of the physical space; (“Each camera is preferably calibrated to receive substantially the same images, i.e., the images should be substantially the same dimension, or the images may be off-centered. This ensures that the image at room B matches the image at room A. For example, if the first camera 104a was not calibrated, the image at room A would not match the image at room B. Thus, if User 114 (see, FIG. 1B) were to draw a figure, a capture module to record a modification to the artifact to be maintained by the information management module; (“Logic device 108 may have a processor 202 and a memory 212. Memory 212 may be any type of memory such as a random access memory (RAM). Memory 212 may store any type of programs such as a collaboration program 206, compositing program 204, and encoder/decoder 208. As discussed above, collaboration program 206 may be used to allow users to collaborate on objects, such as documents. Compositing program 204 may be used to allow users to collaborate on documents in addition to viewing each other in real-time. The logic device 108 may have an encoder/decoder 208 to encode and/or decode the signals for transmission along the communication link.” [0034] “At room A, User 114 may be viewed in person, but only a virtual image of remote User 114 is displayed on display 112b. Conversely, at room B, User 118 may be viewed in person, but a virtual image of remote User 118 is displayed on display 112a. Both User and B are able to a projection module to project, based on a signal from the information management module, a representation of a second digital object into the physical space. (“The logic device 108 may have an encoder/decoder 208 to encode and/or decode the signals for transmission along the communication link.” [0034] “second camera 104b (See, FIG. 1A) may receive a second video image of User 118 and any writings, drawings, and the like. The second video image may be transmitted and encoded by logic device 108b. The second video image and/or second digital image may be transmitted along communication link 110c, and decoded by logic device 108a. The second video image may then be transmitted to projector 124a for projection on the display 112b and the second digital image may be transmitted to the display 112a to be displayed.” [0039]) 
Hallock does not explicitly teach the information management module stores first state information of the first digital object that represents a first state of the artifact at a first time, and second state information of the first digital object that represents a second state of the artifact at a second time, wherein the first state and the second state are different from one another to reflect the modification to the artifact; and wherein the projection module projects a representation of the first state of the artifact or the second state of the artifact into the physical space, wherein projecting a representation of the first state is performed in response to a request to provide the first state and projecting a representation of the second state is performed in response to a request to provide the second state, and wherein the representation of the first state is an image of the artifact at the first time and the representation of the second state is an image of the artifact at the second time.  These are what Van Wie teaches. Van Wie teaches the information management module stores first state information of the first digital object that represents a first state of the artifact at a first time, and second state information of the first digital object that represents a second state of the artifact at a second time, wherein the first state and the second state are different from one another to reflect the modification to the artifact; (“The communications application 20 also provides a graphical interface for receiving user commands and providing a spatial interface that enhances the realtime communications between the communicants. The spatial visualization 50 includes respective graphical representations 52, 54, 56, 58 (referred to herein as "avatars" or "sprites") of the communicants who are present in the virtual area 46 in spatial relation to a graphical representation 59 of the virtual area 46. In the illustrated example, the sprites 52, 54, 56 represent the three communicants 24, 26, 28 (Beth, Fran, Art) who are seated in the physical space 14 and are operating the local client network nodes 36, 38, 40, and the sprite 58 represents the communicant (Ed) who is operating the remote client network node 16. The spatial visualization 50 may include other objects (also referred to as "props"). Examples of such objects include a view screen object 60 for interfacing with application sharing functions of the the projection module projects a representation of the first state of the artifact or the second state of the artifact into the physical space, (“the source of the virtual presence apparatus 12 includes a microphone and the sink of the virtual presence apparatus 12 includes a speaker. The microphone generates output voice data from human voice sound projected into the physical space. The speaker projects human voice sound into the physical space based on input voice data associated with the virtual area. In some of these examples, the server network node 42 administers connections that relay the output voice data from the apparatus to the client network node and that relay the input voice data from the client network node to the apparatus. In some examples, the source of the virtual presence apparatus 12 includes a camera that captures images of a scene in the physical space 14 and generates output image data from the captured images. In some of these examples, the server network node 42 administers a connection that relays the output image data from the virtual presence apparatus 12 to the client network node. In some examples, the sink of the virtual presence apparatus 12 includes a projector that projects images into the physical space. In some of these examples, the 
The combination of Hallock and Van Wie does not explicitly teach a representation of the first state is performed in response to a request to provide the first state and a representation of the second state is performed in response to a request to provide the second state, and wherein the representation of the first state is an image of the artifact at the first time and the representation of the second state is an image of the artifact at the second time.  This is what Xiong teaches (“The current zoom state and pointing of the electronic image capturing device are illustrated in the display with another frame 712 overlaid with the displayed image; in other words, if the user now pressed the shutter switch, a new component image would be taken of what is currently seen within frame 712. In order to guide the user to take the new component image of the appropriate part of the scene, instructions are given in graphical form on the display. Examples of such instructions in FIG. 7b are the zoom-in 
10.	With reference to claim 2, Hallock teaches the capture module comprises components to facilitate capture of one or more of, audio, video, and still images associated with the artifact. (“second camera 104b (See, FIG. 1A) may receive a second video image of User 118 and any writings, drawings, and the like. The second 
11.	With reference to claim 3, Hallock teaches the information management module includes a data store, and where the information management module maintains information regarding the virtual space and the first digital object in the data store. (“FIG. 2 illustrates an example logic device. Although illustrated with specific programs and devices, it is not intended to be limiting as any other programs and devices may be used as desired. Logic device 108 may have a processor 202 and a memory 212. Memory 212 may be any type of memory such as a random access memory (RAM). Memory 212 may store any type of programs such as a collaboration program 206, compositing program 204, and encoder/decoder 208. As discussed 
12.	With reference to claim 4, Hallock teaches the information management module maintains information regarding the virtual space and the first digital object by communicating data to a remote server. (“First camera 104a may be in communication with a logic device 108a via communication link 110a and second camera 104b may be in communication with logic device 108b via communication link 110b. Logic device 108a and logic device 108b may be in communication via communication link 110c. Communication links 110a, b, c may be any cable (eg., composite video cables, S-video cables), network bus, wireless link, internet, and the like. Logic device 108a, 108b may be any stand-alone device or networked device, such as a server, host device, and the like. Logic devices 108a, 108b, as further described in detail with reference to FIG. 2, may include a processor, encoder/decoder, collaboration program, or any other programmable logic devices or programs desired.” [0017] “In use, projector 124a is configured to project the decoded second video image received from logic device 108a onto display 112a according to instructions from logic device 108a. Projector 124b is configured to project the decoded first video image received from logic device 108b onto display 112b according to instructions from logic device 108b. Thus, while Users 114, 118 are collaborating on an object on their respective displays, they may simultaneously receive remote video images from each others' locations that are projected onto the displays.” [0031])
the remote server also communicates with a second apparatus that provides data to the remote server regarding the second digital object, and where the remote server provides data regarding the second digital object to the information management module. (“First camera 104a may be in communication with a logic device 108a via communication link 110a and second camera 104b may be in communication with logic device 108b via communication link 110b. Logic device 108a and logic device 108b may be in communication via communication link 110c. Communication links 110a, b, c may be any cable (eg., composite video cables, S-video cables), network bus, wireless link, internet, and the like. Logic device 108a, 108b may be any stand-alone device or networked device, such as a server, host device, and the like. Logic devices 108a, 108b, as further described in detail with reference to FIG. 2, may include a processor, encoder/decoder, collaboration program, or any other programmable logic devices or programs desired.” [0017] “In use, projector 124a is configured to project the decoded second video image received from logic device 108a onto display 112a according to instructions from logic device 108a. Projector 124b is configured to project the decoded first video image received from logic device 108b onto display 112b according to instructions from logic device 108b. Thus, while Users 114, 118 are collaborating on an object on their respective displays, they may simultaneously receive remote video images from each others' locations that are projected onto the displays.” [0031])
14.	With reference to claim 7, Hallock teaches communication module to facilitate communication between the apparatus and other devices within the physical space. (“An interface system 210, having a plurality of input/output interfaces, may be 
15.	With reference to claim 8, Hallock teaches the communication module facilitates communication between the apparatus and the other devices using at least one of: Bluetooth, W-Fi, Ethernet, and Universal Serial Bus. (“An interface system 210, having a plurality of input/output interfaces, may be used to interface a plurality of devices with the logic device 108. For example, interface system 210 may be configured for communication with a camera 104, projector 124, speaker 304, microphone 302, other logic devices 108n (where n is an integer), server 212, video bridge 214, display 112, and the like. These and other devices may be interfaced with the logic device 108 through any known interfaces such as a parallel port, game port, video interface, a universal serial bus (USB), wireless interface, or the like. The type of interface is not intended to be limiting as any combination of hardware and software needed to allow the various input/output devices to communicate with the logic device 108 may be used.” [0035])
calibrating a capture device and a projection device to a virtual space and to a physical space based on attributes of the virtual space, and locations of the capture device and the projection device within the physical space; (“The cameras 104a, 104b may be positioned substantially near the projectors 124a, 124b. The cameras 104a, 104b may be positioned below the projectors 124a, 124b (as illustrated in FIG. 3b), positioned above the projectors 124a, 124b, or co-located with the projectors 124a, 124b. The cameras and projectors may be calibrated to view and receive substantially the same images, i.e., the images may be substantially the same dimension, or the images may be off-centered. This ensures that the image at room B substantially matches the image at room A." [0030])
17.	With reference to claim 10, Hallock teaches calibrating the capture device and the projection device to the physical space (“The cameras 104a, 104b may be positioned substantially near the projectors 124a, 124b. The cameras 104a, 104b may be positioned below the projectors 124a, 124b (as illustrated in FIG. 3b), positioned above the projectors 124a, 124b, or co-located with the projectors 124a, 124b. The cameras and projectors may be calibrated to view and receive substantially the same images, i.e., the images may be substantially the same dimension, or the images may be off-centered. This ensures that the image at room B substantially matches the image at room A." [0030]) Hallock also teaches examining a first state of the physical space; (“The composite program may be any known composite program such as a chroma key compositing program that removes the color (or small color range) from one image to reveal another image "behind" it. An example of a chroma key compositing  storing a baseline state of the physical space based on the first state of the physical space. (“FIG. 2 illustrates an example logic device. Although illustrated with specific programs and devices, it is not intended to be limiting as any other programs and devices may be used as desired. Logic device 108 may have a processor 202 and a memory 212. Memory 212 may be any type of memory such as a random access memory (RAM). Memory 212 may store any type of programs such as a collaboration program 206, compositing program 204, and encoder/decoder 208. As discussed above, collaboration program 206 may be used to allow users to collaborate on objects, such as documents. Compositing program 204 may be used to allow users to collaborate on documents in addition to viewing each other in real-time. The logic device 108 may have an encoder/decoder 208 to encode and/or decode the signals for transmission along the communication link.” [0034])
18.	With reference to claim 11, Hallock teaches the baseline state includes information describing at least one of: light levels, light sources, color levels, controllable electronic equipment within the physical space, and potential suitable projection locations within the physical space. (“The composite program may be any known composite program such as a chroma key compositing program that removes the color (or small color range) from one image to reveal another image 
19.	With reference to claim 12, Hallock teaches calibrating the capture device and the projection device to the physical space (“The cameras 104a, 104b may be positioned substantially near the projectors 124a, 124b. The cameras 104a, 104b may be positioned below the projectors 124a, 124b (as illustrated in FIG. 3b), positioned above the projectors 124a, 124b, or co-located with the projectors 124a, 124b. The cameras and projectors may be calibrated to view and receive substantially the same images, i.e., the images may be substantially the same dimension, or the images may be off-centered. This ensures that the image at room B substantially matches the image at room A." [0030]) Hallock also teaches examining several states of the physical space over time, (“The composite program may be any known composite program such as a chroma key compositing program that removes the color (or small color range) from one image to reveal another image "behind" it. An example of a chroma key compositing program may be Composite Lab Pro.TM.. In one example, the compositing program may make the digital collaboration image semi-opaque. This allows the video image from the opposite camera to be seen through the digital collaboration image. Thus, each user 114, 118 may view the other in real-time while collaborating on objects digitally displayed on their respective remote displays 112a, 112b. FIG. 1C illustrates  Hallock further teaches the baseline state is also stored based on the several states. (“FIG. 2 illustrates an example logic device. Although illustrated with specific programs and devices, it is not intended to be limiting as any other programs and devices may be used as desired. Logic device 108 may have a processor 202 and a memory 212. Memory 212 may be any type of memory such as a random access memory (RAM). Memory 212 may store any type of programs such as a collaboration program 206, compositing program 204, and encoder/decoder 208. As discussed above, collaboration program 206 may be used to allow users to collaborate on objects, such as documents. Compositing program 204 may be used to allow users to collaborate on documents in addition to viewing each other in real-time. The logic device 108 may have an encoder/decoder 208 to encode and/or decode the signals for transmission along the communication link.” [0034])
20.	With reference to claim 13, Hallock teaches A system, comprising: a set of interconnecting stacking wedges comprising: an information management wedge to store information regarding a virtual space; (“The present disclosure relates generally to the interactive collaboration of shared images on a display, such as a table or a screen. FIGS. 1A, 1B, and 1C illustrate an example layout for object collaboration. Referring to FIG. 1A, room A may be located at a different location than room B. The a capture wedge having at least a first capture device and at least a second capture device configured to produce an image, the first capture device to capture information regarding a first artifact in a physical space to be stored in the virtual space as a first digital object and the second capture device to capture information regarding a second artifact in the physical space to be stored in the virtual space as a second digital object; (“Logic device 108 may have a processor 202 and a memory 212. Memory 212 may be any type of memory such as a random access memory (RAM). Memory 212 may store any type of programs such as a a projection wedge having a projection device to project a representation of the first digital object and the second digital object from the virtual space into the physical space; (“As illustrated in FIG. 3C, images of each user may also be captured and displayed. Each user 114, 118 may be proximate to the display 112a, 112b, respectively. First camera 104a may receive the first video image of User 114 and any writings, drawings, and the like from display 112a. The first video image may be transmitted to and encoded by logic device 108a. The first video image and/or first digital image may be, transmitted along communication link 110c, and decoded by logic device 108b. The first video image may be transmitted to projector  Hallock teaches a connection interface that facilitates securely connecting members of the set of wedges; and a communication interface that facilitates communication between the wedges, where the connection interface ensures the communication interface operably connects the wedges; (“The logic device 108 may have an encoder/decoder 208 to encode and/or decode the signals for transmission along the communication link. An interface system 210, having a plurality of input/output interfaces, may be used to interface a plurality of devices with the logic device 108. For example, interface system 210 may be configured for communication with a camera 104, projector 124, speaker 304, microphone 302, other logic devices 108n (where n is an integer), server 212, video bridge 214, display 112, and the like. These and other devices may be interfaced with the logic device 108 through any known interfaces such as a parallel port, game port, video interface, a universal serial bus (USB), wireless interface, or the like. The type of interface is not intended to be limiting as any combination of hardware and software needed to allow 
Hallock does not explicitly teach an image having a different image quality than an image produced by the device, wherein the information management wedge stores first state information of the first digital object that represents a first state of the first artifact at a first time, and second state information of the first digital object that represents a second state of the first artifact at a second time, wherein the first state and the second state are different from one another to reflect a modification to the first artifact; and wherein the projection wedge projects a representation of either the first state of the artifact or the second state of the first artifact into the physical space, wherein projecting a representation of the first state is performed in response to a request to provide the first state and projecting a representation of the second state is performed in response to a request to provide the second state, and wherein the representation of the first state is an image of the artifact at the first time and the representation of the second state is an image of the artifact at the second time. These are what Van Wie teaches. Van Wie teaches the information management wedge stores first state information of the first digital object that represents a first state of the first artifact at a first time, and second state information of the first digital object that represents a second state of the first artifact at a second time, wherein the first state and the second state are different from one another to reflect a modification to the first artifact;   (“The communications application 20 also provides a graphical interface for receiving user commands and providing a spatial interface that enhances the projection wedge projects a representation of either the first state of the artifact or the second state of the first artifact into the physical space, (“the source of the virtual presence apparatus 12 includes a microphone and the sink of the virtual presence apparatus 12 includes a speaker. The microphone generates output voice data from human voice sound projected into the physical space. The speaker projects human voice sound into the physical space based 
The combination of Hallock and Van Wie does not explicitly teach an image having a different image quality than an image produced by the device, a representation of the first state is performed in response to a request to provide the first state and a representation of the second state is performed in response to a request to provide the second state, and wherein the representation of the first state is an image of the artifact at the first time and the representation of the second state is an image of the artifact at the second time.  These are what Xiong teaches. Xiong teaches an image having a different image quality than an image produced by the device, (“Artifacts in an image, which cause a human observer to conceive it as being of low quality, may be such that the photographer may not notice them while he is still at the scene, although there are also artifacts that are easy to notice. … Although some of the artifacts may be correctable with later processing of the image data, some are such that a better starting point would be achieved, especially for producing a panoramic image which a human observer would conceive as being of high quality, by taking one or more additional component images.” [0063-0064]) Xiong also teaches a representation of the first state is performed in response to a request to provide the first state and a representation of the second state is performed in response to a request to provide the second state, and wherein the representation of the first state is an image of the artifact at the first time and the representation of the second state is an image of the artifact at the second time.  (“The current zoom state and pointing of the electronic image capturing device are illustrated in the display with another frame 712 overlaid with the displayed image; in other words, if the user now pressed the shutter switch, a new component image would be taken of what is currently seen within frame 712. In order to guide the user to take the new component image of the appropriate part of the scene, instructions are given in graphical form on the display. Examples of such instructions in FIG. 7b are the zoom-in 
21.	With reference to claim 14, Hallock teaches the wedges and the communication interface operate in several stacked configurations of the wedges. (“The logic device 108 may have an encoder/decoder 208 to encode and/or decode the signals for transmission along the communication link. An interface system 
22.	With reference to claim 20, Hallock teaches the room calibration module performs operations comprising: manipulating the first digital object and the second digital object based on a color of the at least one selected surface of the physical space, wherein the manipulation of the first digital object is different from the manipulation of the second digital object. (“Each camera is preferably calibrated to receive substantially the same images, i.e., the images should be substantially the same dimension, or the images may be off-centered. This ensures that the image at room B matches the image at room A. For example, if the first camera 104a was not calibrated, the image at room A would not match the image at room B. Thus, if User 114 (see, FIG. 1B) were to draw a figure, User 118 may not be able to see the entire figure or perhaps User 118 might not be able to add to or change the figure, thereby diminishing the interactive collaboration experience. Additionally, the cameras and displays preferably have substantially the same aspect ratio. This also ensures that 
23.	With reference to claim 21, Hallock teaches the virtual space is associated with at least one of a project, a topic, and a product. (“In use, projector 124a is configured to project the decoded second video image received from logic device 108a onto display 112a according to instructions from logic device 108a. Projector 124b is configured to project the decoded first video image received from logic device 108b onto display 112b according to instructions from logic device 108b. Thus, while Users 114, 118 are collaborating on an object on their respective displays, they may simultaneously receive remote video images from each others' locations that are projected onto the displays.  For example, at room A, the hand of User 114 may be viewed in person, but only a virtual image of the hand of User 114 is projected by projector 124b onto the 
24.	With reference to claim 22, Hallock teaches each of the first digital object and the second digital object is associated with a location within the virtual space. (“In use, projector 124a is configured to project the decoded second video image received from logic device 108a onto display 112a according to instructions from logic device 108a. Projector 124b is configured to project the decoded first video image received from logic device 108b onto display 112b according to instructions from logic device 108b. Thus, while Users 114, 118 are collaborating on an object on their respective displays, they may simultaneously receive remote video images from each others' locations that are projected onto the displays.  For example, at room A, the hand of User 114 may be viewed in person, but only a virtual image of the hand of User 114 is projected by projector 124b onto the display 112b. Conversely, at room B, the hand of User 118 is viewed in person, but a virtual image of the hand of User 118 is projected by projector 124a onto display 112a. User 114, 118 are able to simultaneously and 
25.	Claims 6 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable by Hallock (US 2009/0119593 A1) , Van Wie (US 2013/0024785 A1) and Xiong et al. (US 2010/0111441 A1), as applied to claims 1 and 13 above, and further in view of Chamdani et al. (US 2007/0083625 A1).
26.	With reference to claim 6, the combination of Hallock, Van Wie and Xiong does not explicitly teach a base module to provide services to other modules, where the services include cooling and power. This is what Chamdani teaches (“FIG. 2 illustrates exemplary multiple intelligent service modules 200, 202, 204, and 206 connected to a chassis-based director-level switch 208. Fibre channel ports of each intelligent service module 200, 202, 204, and 206 are connected to fibre channel ports in the switch 208 by optical cabling 210 (although wired cabling, such as copper cabling, may alternatively be employed). Each illustrated intelligent service module has separate power supplies and cooling mechanisms, although individual intelligent service modules may share power supplies and/or cooling mechanisms in alternative configurations. A management client 212 is connected to the switch 208 via an Ethernet connection. The management client 212 provides user control and monitoring of various aspects of the switch and attached devices, including without limitation, zoning, security, firmware, routing, addressing, etc. The management client 212 may identify the managed switch using a domain ID specific to the switch and, in a federated management configuration, shared with attached intelligent service modules.” [0025-0026]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
27.	With reference to claim 15, the combination of Hallock, Van Wie and Xiong does not explicitly teach a base wedge to provide shared resources to other wedges including power, and cooling, and where the base wedge facilitates communication between the system and external devices. This is what Chamdani teaches (“In the illustration of FIG. 1, at least one switch 112 is coupled to at least one external intelligent service module. Rather than being inserted into an open slot in the switch chassis, the intelligent service module is connected to the switch 112 via an optical or wired cable. The intelligent service module can nevertheless be managed within the same logical domain as the switch without the need for a separate out-of-band connection. In addition, the intelligent service module can be "attached" or added to the switch without disrupting operation of the switch (e.g., to move blades or make chassis slots available). FIG. 2 illustrates exemplary multiple intelligent service modules 200, 202, 204, and 206 connected to a chassis-based director-level switch 208. Fibre channel ports of each intelligent service module 200, 202, 204, and 206 are connected to fibre channel ports in the switch 208 by optical cabling 210 (although wired cabling, such as copper cabling, may alternatively be employed). Each illustrated intelligent service module has separate power supplies and cooling mechanisms, although individual intelligent service modules may share power supplies and/or cooling mechanisms in alternative configurations. A management client 212 is connected to the switch 208 via an Ethernet connection. The management client 212 provides user control and monitoring of various aspects of the switch and attached devices, including without limitation, zoning, security, firmware, routing, addressing, etc. The management client 212 may identify the managed switch using a domain ID specific to the switch and, in a federated management configuration, shared with attached intelligent service modules.” [0024-0026]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chamdani into the combination of Hallock, Van Wie and Xiong, in order to use intelligent service modules that can be cabled to a switch external to a chassis and yet be managed through the switch.
28.	Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable by Hallock (US 2009/0119593 A1), Van Wie (US 2013/0024785 A1) and Xiong et al. (US 2010/0111441 A1), as applied to claim 13 above, and further in view of Chang et al. (US 2011/0103465 A1).
29.	With reference to claim 16, Hallock teaches the first capture device is to capture artifacts at a first image and the second capture device is to capture artifacts at a second image. (“FIG. 4 illustrates a method of object collaboration. A first video image may be captured by a first camera via a first polarized filter at 400. The first video image may be captured at a first location. A second video image may be captured by a second camera via a second polarized filter at 402. The second video image may be captured at a second location remote from the first location. The locations may be in different cities, different states, different floors of the same building, and the like. The second video image may be transmitted and displayed on the first display at 404 via a communication link. The first video image may be transmitted and displayed on the second display at 406 via the communication link.” [0045])
The combination of Hallock, Van Wie and Xiong does not explicitly teach in motion at a first image quality and not in motion at a second image quality higher than the first image quality. This is what Chang teaches (“An electronic device for transmitting screen frames of adaptively changed image quality comprising a processor unit executing a transmission method of screen frame for displaying the screen frame on a receiving end, wherein the transmission method comprises: identifying at least one motion region; determining at least one motion encoding region covering the motion region; deciding a motion image quality, and encoding and transmitting the motion encoding region; identifying at least one motionless region in the motion encoding region; determining at least one motionless encoding region covering the motionless region; and deciding a motionless image quality and encoding and transmitting the motionless encoding region, wherein the motionless image quality is better than the motion image quality.” [0010]) Chang teaches two regions with different image qualities.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chang into the combination of Hallock, Van Wie and Xiong, in order to implement with minor system resources and lower latency delay.
30.	Claims 17 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable by Hallock (US 2009/0119593 A1), Van Wie (US 2013/0024785 A1) and Xiong et al. (US 2010/0111441 A1), as applied to claim 1 above, and further in view of Kryze et al. (US 2014/0139426 A1).
31.	With reference to claim 17, the combination of Hallock, Van Wie and Xiong does not explicitly teach the one or more attributes comprise at least one attribute that indicates that a surface of the physical space should not be used to project the virtual space, wherein the at least one surface is selected based further on the indication that the surface of the physical space should not be used to project the virtual space. This is what Kryze teaches (“the system allows the meeting presenter to convey information naturally, as the system automatically anticipates and tracks the presenter's motion. Thus the system automatically identifies the projection surface(s) of interest based on shape and color attributes, for example. The system automatically identifies presenters and participants, noting head positions, and then prevents light from shining in people's eyes or on an unwanted surface. The presenter uses natural gestures and voice to control the presentation (i.e., the projector and material being projected therefrom) and all surfaces are rendered interactive by the system monitoring the presenter's gestures as he or she presents.” [0048]) Kryze teaches the unwanted surface that should not be used to project the virtual space. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kryze into the combination of Hallock, Van Wie and Xiong, in order to provide far more utility and value to consumers.
32.	With reference to claim 18, the combination of Hallock, Van Wie and Xiong does not explicitly teach the at least one attribute comprises information indicating that the surface comprises one or more windows that should be avoided. This is what Kryze teaches (“the system allows the meeting presenter to convey information naturally, as the system automatically anticipates and tracks the presenter's motion. Thus the system automatically identifies the projection surface(s) of interest based on shape and color attributes, for example. The system automatically identifies presenters and participants, noting head positions, and then prevents light from shining in people's eyes or on an unwanted surface. The presenter uses natural gestures and voice to control the presentation (i.e., the projector and material being projected therefrom) and all surfaces are rendered interactive by the system monitoring the presenter's gestures as he or she presents.” [0048]) Kryze teaches the unwanted surface that can comprises windows which should be avoided. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kryze into the combination of Hallock, Van Wie and Xiong, in order to provide far more utility and value to consumers.

Conclusion
33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Zimmerman can be reach on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/

Primary Examiner, Art Unit 2619